I am obliged to disagree with the conclusion which has been reached by my brethren in this case.
Our statute (Code, 41-5-11) providing that a bill in chancery may be filed within two years for the purpose of impeaching the probate of a will, is not a statute of limitations. It is a statute conferring equity jurisdiction, and whoever seeks to invoke that jurisdiction under the statute must comply strictly with its terms. This, I believe, is well nigh the universal holding concerning *Page 188 
statutes which relate to probate jurisdiction, and in my opinion it is distinctly laid down in this state in the case ofMcVey v. Butcher, 72 W. Va. 526, 78 S.E. 691. It is true that case did not concern this identical statute, but it did concern section 25, chapter 77, Code of 1906, providing for the admitting to probate in this state of foreign wills and the time within which such probate could be attacked. In that case, the point was raised that the statute should be construed as a statute of limitations. The court directly held to the contrary, citing the authorities to the effect that probate proceedings generally are governed by statute and that such statutes are grants of jurisdiction and not statutes of limitation. Being statutes which grant a right to invoke equity jurisdiction, it is within the power of the legislature at any time to withdraw that jurisdiction. The lack of time at my disposal prevents me from citing the large number of authorities available upon this proposition, but I refer particularly to the case of Spaulding v. White, 173 Ill. 127,50 N.E. 224, because that case involved principles and facts almost exactly parallel with those involved in the case at bar. In that case, a will had been probated in March, 1894. That probate was attacked by a proceeding brought in March, 1897. At the time of the probate, the statute provided that proceedings attacking probate could be brought within three years. Before the proceeding attacking the probate was brought, the legislature had reduced the period for the bringing of such proceedings to two years. The Supreme Court of Illinois applied the latter statute, holding, after citing authorities, that it was not a statute of limitations but a statute conferring jurisdiction, and hence that the legislature had power to change it at any time. The court, in its opinion, further states that even though the statute might be regarded as a statute of limitations, still, inasmuch as the plaintiff's right was not barred by the shorter period at the time the new statute was passed, but to the contrary, thereafter the plaintiffs had a reasonable time within which to bring their suit under the new statute, their rights were governed by it, and not by the statute in effect *Page 189 
at the time of probate. This case, it seems to me, is directly in point with the instant case.
Being of the opinion that the statute is the grant of a right to invoke equity jurisdiction which may be done under its terms only within a limited time, I think that the new statute requiring the assertion of such jurisdiction within two years is the statute that governs. But supposing that we take the view expressed in the majority opinion to the effect that the exception contained in the repealer provision of the 1931 Code, saves to the plaintiff the right to invoke equity jurisdiction to attack the probate within the period prescribed by the old statute, the question then arises, have they done this, as is required, in strict conformity with the terms of the old statute? The statute requires that their bill be filed within five years from the date of the order of probate. In this case, that was not done. It is true that the suit was brought and process was issued within the five-year period. The statute says that the bill must be filed within that period. The position taken in the majority opinion to the effect that the filing of the bill relates back to the issuance of process, is based upon cases which concern only the general equity jurisdiction of the court. None of the cases cited relates to specially conferred statutory jurisdiction. Such jurisdiction can be invoked only in strict conformity with the terms of the statute which creates it. In the case of McVey v. Butcher,72 W. Va. 526, 78 S.E. 691, cited above, the proceeding had beenbrought within the time required by the statute. But the statute there under consideration conferred the right to have the order of probate set aside within five years. Adhering to the rule of strict compliance, this court held that although the proceeding was brought within five years, the jurisdiction of the court lapsed at the expiration of that period, and therefore that an order entered after that time was invalid. Following what seems to me to be the clear analogy of that case, I think that here the language of the statute requiring the bill to be filed within five years is to be taken literally and strictly, with the result that the plaintiff's right to attack the probate is barred. *Page 190 
Of course, if we take the view that the exception in the repealer provision of the Code of 1931 has no application, we reach the same result, in my view of the case.